N THE SUPREME COURT OF THE STATE OF DELAWARE

NIKEEM MILLER,                          §
                                        §
       Defendant Below,                 §   No. 522, 2018
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 1711001185 (N)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: November 5, 2018
                          Decided:   December 10, 2018

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, the Court concludes that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons assigned by

the Superior Court in its well-reasoned order dated September 13, 2018. The

Superior Court did not abuse its discretion in denying the appellant’s motion for

reduction of his four-year Level V sentence to the three-year minimum mandatory

sentence.
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                 BY THE COURT:


                                 /s/ Gary F. Traynor
                                       Justice




                                   2